Name: Commission Regulation (EEC) No 1920/85 of 11 July 1985 fixing for the 1985/86 marketing year the minimum price to be paid to producers for Williams pears and the amount of production aid for Williams pears in syrup
 Type: Regulation
 Subject Matter: agricultural policy;  economic policy;  foodstuff;  plant product
 Date Published: nan

 12. 7 . 85 Official Journal of the European Communities No L 180/23 COMMISSION REGULATION (EEC) No 1920/85 of 11 July 1985 fixing for the 1985/86 marketing year the minimum price to be paid to producers for Williams pears and the amount of production aid for Williams pears in syrup Whereas, Article 2 of Council Regulation (EEC) No 41 /81 (4) provides that Community aid for Williams pears in syrup shall be fully applicable in Greece with effect from the fifth marketing year following acces ­ sion ; whereas as a result thereof Community aid shall apply fully in Greece from the beginning of the 1985/86 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Articles 3b and 3c thereof, Whereas Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of production aid for processed fruit and vegetables (3) contains provisions as to the methods for determining the production aid ; Whereas, under Article 3b ( 1 ) of Regulation (EEC) No 516/77, the minimum price to be paid to producers is to be determined for the Member States other than Greece on the basis of : (a) the minimum price applying during the previous marketing year ; (b) the movement of basic prices in the fruit and vegetables sector ; (c) the need to ensure the normal marketing of fresh products for the various uses ; Whereas Article 3c of the said Regulation lays down the criteria for fixing the amount of production aid ; Whereas, for the 1985/86 marketing year, the amount of the aid for Williams pears in syrup has been deter ­ mined with due regard, in particular, in respect of the price of products from non-member countries, to the undertakings given to comply with average prices on imports into the Community entered into by certain suppliers in non-member countries ; Article 1 For the 1985/86 marketing year : (a) the minimum price referred to in Article 3b of Regulation (EEC) No 516/77 to be paid to pro ­ ducers, for Williams pears, and (b) the production aid referred to in Article 3c of the same Regulation for Williams pears in syrup shall be as set out in the Annex . Article 2 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 81 , 23 . 3 . 1985, p . 10 . 3) OJ No L 123 , 9 . 5. 1984, p . 25 . (4) OJ No L 3 , 1 . 1 . 1981 , p. 12 . No L 180/24 Official Journal of the European Communities 12. 7 . 8 * This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 July 1985. For the Commission Frans ANDRIESSEN Vice-President ANNEX Minimum price to be paid to the producers Product ECU/ 100 kilograms net, ex-producer Williams pears intended for the manufacture of pears in syrup 33,34 Production aid Product ECU/ 100 kilograms net Williams pears in syrup 17,14